                            UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES,
individually and on behalf of all
others similarly situated,

              Plaintiff,
vs.                                                                   CIV 88-0385 KG/CG

BRENT EARNEST, Secretary of the
New Mexico Human Services Department,

              Defendant.


                ORDER SETTING IN-PERSON STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held in person on

WEDNSDAY, DECEMBER 12, 2018, at 11:00 AM at the United States Courthouse, 4th Floor,

Mimbres Courtroom, 100 N. Church Street, Las Cruces, New Mexico. Individuals who are

required to be in attendance are Brent Earnest, Chris Collins, Mary Brogdon, Sean Person, Judy

Parks and Vida Tapia-Sanchez. While not required to attend the following Regional Operations

Managers are invited to attend: Stephanie Moore-Combs, Melissa Ervin, and Michelle Jojola.




                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
